Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claim 1 is objected to because of the following informalities:  “the peak total reflectance stretched is at 80%...” should read “the total reflectance is at 80%...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 9 are rejected as being vague and indefinite when it recites "a semi-transmissive metal layer”,  because the term "semi-transmissive “ is a relative term which renders the claim indefinite. The term "semi-transmissive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite transmittance, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this office action, “semi-transmissive” is interpreted as that half of the light can be transmitted through the layer. Since the transmittance directly depends upon thickness of the metal layer, the layer could also be clearly defined by thickness.  (Terms of degree see MPEP 2173.05(b)). Claims 2-8 and 10-16 are also rejected for depending from clams 1 and 9, thus inclusion of indefinite features.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Padiyath et al (US 2016/0306084, of record, ‘084 hereafter).
Regarding claims 1-3, 7-11 and 15-16, ‘084 discloses a reflective film comprises a polymer-based substrate reading upon a stretchable base film layer ([0037], Fig. 1, layer 100), a radiation cured acrylate layer reading upon adhesive layer ([0037], [0046], Fig 1, layer 102), a first metal layer having thickness  of 3 to 9 nm reading upon a semi-transmissive metal layer ([0037],[0047], Fig 1, layer 106), a metal layer reading upon instantly claimed reflective metal layer ([0037, Fig. 1, layer 108, [0048]), a second metal layer having thickness 3 to 9 nm reading upon second semi-transmissive metal layer ([0037], Fig.1, layer 110, [0049]), another two organic layers reading upon two transparent spacer layer ([0037], layer 112 and 114) and a third radiation curable layer or a protective layer reading upon stretchable transparent polymer layer ([0037], layer 116). ‘084 also discloses that  the thickness of radiation cured acrylate layer can be in a range of 500 nm to 1500 nm ([0082]), and the reflective film further includes a user adhesive layer ([0152]). ‘084 does not expressly set forth that the film has peak reflectance and specular reflection, when the film is stretched  by 25% , as recited in the present claim 1 and 8. However, the reflective film of ‘084 comprises all the metal layers and organic layers as present claimed, thus it is reasonable to expect that the reflective film of ‘084 have the same optical properties including the reflectance and specular reflection as presently claimed, in absence of an objective showing to the contrary (see MPEP 2112). 
Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as unpatentable over  Padiyath et al (US 2016/0306084, of record, ‘084 hereafter) in view of (DE 202018000871, of record, ‘871 hereafter).
Regarding claims 1-6 and 12-14, ‘084 teaches all the limitations of claims 1 and 9, but ‘084 does not specifically disclose the metal film comprising a metal tin, aluminum or indium. However, ‘871 discloses a stretchable reflective film containing a metal layer, wherein the metal layer comprises tin, indium or aluminum to keep high specular reflection after the film is stretched ([0004]-[0007], Table 4). In light of these teachings, one of ordinary skill in the art would have used the metal layer comprising tin, indium or aluminum as taught by ‘871, in order to render a reflective stretchable film having high specular reflection after stretched. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782